Title: To Thomas Jefferson from David Bailie Warden, 15 May 1823
From: Warden, David Bailie
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Paris
                            15 may. 23.
                        
                    I use the opportunity of mr. gallatins return to the United States to acknowledge the receipt of your letter. of the 30th of oct last, and to inform you that he has taken charge of five small parcels for you containing bose and Brocheeses. Baron Humboldt sends you a copy of his last publication and Bishop gregoire a copy of his manuel de Visté. Your Parisian friends are glad to hear of the recovery of your health—Professor Thouin regrets, that a vessel on board of which he had forwarded a collection of seeds for you has been driven ashore near the port of her departure and the Seeds injured mr. Tracy bids me inform you, that the last letter which he received from you, was dated the 26 Dec. 20. He wishes to know whether you received his of the 24. Nov. 20 and 22 feb. 21. and also whether the article amour is inserted in the american translation of his book.mr gallatin will no doubt give you information concerning the present state of Europe. the fate of Spain is not yet decided. If the Spaniards accept the proposed arrangement after the arrival of the french troops at madrid, they will be forcefully subjugated. If they resist by returning to the mountains, and defending themselves as they have always done on the guerrilla system, the struggle may continue several years, but they will finally triumph if England and Russia continue neutral: if either should interfere, their jealousies are now so great that they will probably kindle a general war in Europe. notwithstanding the prevailing opinion, that the Spaniards encouraged by the measures of the English Cabinet, will continue to fight in support of their Independence, the french funds, which are considered as the true Index of public opinion, have remained for several days at 87:The Trustees of the College of Harvard have purchased my Collection of Books relating to north america for the sum of 25.000 Francs.I beg you to present my respects to mr and mrs Randolph I am dear Sir, with great esteem and respect,Your very devoted
                        D B Warden
                    P S. By some division among the members of the Josenam society, Twenty eight of the most distinguished, among whom is the President, have given me their Permission and the society will of course You must of the select.